Citation Nr: 1502505	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-31 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for gastroesophageal disease (GERD) with Barrett's esophagus.

2.  Entitlement to service connection for GERD with Barrett's esophagus.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to an increased (compensable) disability rating for left ear hearing loss.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1967 to December 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2009, July 2010, and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A claim for service connection for right shoulder disorder was received in March 2009, and a claim for service connection for the left shoulder was added in May 2009.  The October 2009 rating decision denied service connection for right and left shoulder glenohumeral arthritis.  

A claim to reopen service connection for GERD with Barrett's esophagus was received in February 2010.  The July 2010 rating decision denied the claim to reopen service connection for GERD with Barrett's esophagus.  

The Veteran claimed TDIU in October 2010.  The October 2010 statement was also construed as a claim for increased (compensable) rating for left ear hearing loss.  The October 2010 rating decision denied and increased (compensable) disability rating for the service-connected left ear hearing loss and denied a TDIU.  

Service connection for GERD with Barrett's esophagus was previously denied by the RO in September 2005, and the Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2014); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

Pursuant to the May 2014 Board remand instructions, a Board videoconference was scheduled and, in September 2014, the Veteran testified at a Board videoconference hearing at the local RO in St. Louis, Missouri, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  Based on the above, the Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration.

In October 2014, VA received a statement from the Veteran's friend, a September 2014 private medical opinion from Dr. P.B., and a September 2014 Social Security Administration (SSA) disability benefits letter.  While the most recent supplemental statement of the case does not include review of this evidence, the Veteran, through the representative, submitted a waiver of agency of original jurisdiction (AOJ) consideration of the additional evidence.  As such, the Board may consider the evidence in the first instance.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of service connection for posttraumatic stress disorder (PTSD) has been raised by the record (see October 2014 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ)), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of an increased disability rating for left ear hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed September 2005 rating decision, in pertinent part, denied service connection for GERD with Barrett's esophagus on the basis that the diagnosed GERD with Barrett's esophagus was unrelated to the in-service diagnosis of stomach pain due to a partial obstruction at the duodeno jejunal junction with a pressure defect across the duodenum at the midline. 

2.  The evidence received since the September 2005 rating decision relates to an unestablished fact of nexus between the current GERD with Barrett's esophagus and service.

3.  The Veteran's currently diagnosed GERD with Barrett's esophagus had its onset in service.

4.  The Veteran has current shoulder disabilities of bilateral glenohumeral osteoarthritis and status post right shoulder arthroplasty.

5.  The Veteran experienced right and left shoulder injuries during service.

6.  Symptoms of right and left shoulder disabilities were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

7.  The Veteran's right and left shoulder disabilities first manifested many years after service separation and are not causally or etiologically related to active military service.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision to deny service connection for GERD with Barrett's esophagus became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen service connection for GERD with Barrett's esophagus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.	 § 3.156 (2014).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for GRED with Barrett's esophagus have been met.  38 U.S.C.A.	 §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  A right shoulder disability was not incurred in active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5.  A left shoulder disability was not incurred in active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of AOJ decision on a claim.  38 C.F.R.	 § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds,	 444 F.3d 1328 (Fed. Cir. 2006).    

Initially, the Board reopens and grants service connection for GERD with Barrett's esophagus, constituting a full grant of the benefit sought on appeal; therefore, no discussion of VA's duty to notify and to assist is necessary with respect to this issue.  The Board is remanding the issues of an increased disability rating for left ear hearing loss and entitlement to TDIU for additional development.

With respect to the claims for service connection for right and left shoulder disabilities, notice was provided to the Veteran in April and July 2009, prior to the initial adjudication of the claims in October 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, private treatment records, VA examination reports, a copy of the September 2014 Board hearing transcript, and lay statements.  

At the September 2014 Board hearing, the Veteran testified that he is currently receiving SSA disability benefits based on back and bilateral shoulder disabilities.  See also September 2014 SSA disability benefits letter.  The Veteran is not service connected for any back disability and, as discussed in detail below, the Board is denying service connection for bilateral shoulder disabilities based on a lack of nexus between the current bilateral shoulder disabilities and service.  The evidence does not show, and the Veteran has not contended otherwise, that the SSA disability records have a reasonable possibility of helping to substantiate the claim because they only pertain to non-service-connected disabilities and show unemployability due to non-service-connected disabilities; therefore, the Board finds that no further action is required.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010) ("not all medical records or all SSA disability records must be sought-only those that are relevant to the veteran's claim").  

Further, at the September 2014 Board hearing, the Veteran testified that VA did not have a complete copy of the records and statements he submitted.  The Board finds that this contention is not supported by the other evidence of record.  Review of the claims file reveals that lay statements and private treatment records submitted by the Veteran have been received (in duplicate and triplicate) and associated with the claims file.  Further, the Veteran has not identified any specific records that he believes have not been associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.    

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in October 2009.  The Board finds that the VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  

The Veteran testified at a hearing before the Board in September 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran what was generally required for service connection and suggested the importance of getting a medical nexus opinion relating any current disabilities back to the events that happened in service.  

As the Veteran presented evidence of symptoms of the current bilateral shoulder disabilities, testimony as to the onset of the reported symptoms, and there is additionally medical evidence reflecting on the etiology of the bilateral shoulder disabilities, there is no overlooked, missing, or outstanding evidence that might substantiate the claim.  For these reasons, no duty to suggest the submission of overlooked or missing evidence arose.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.    

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.      § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Reopening Service Connection for GERD with Barrett's Esophagus

The Veteran seeks to reopen service connection for GERD with Barrett's esophagus.  The original claim for service connection, initially filed in April 2005, was originally denied in a September 2005 rating decision.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).   

In the September 2005 rating decision, the RO, in pertinent part, denied service connection for GERD with Barrett's esophagus on the basis that the diagnosed GERD with Barrett's esophagus was unrelated to the in-service diagnosis of stomach pain due to a partial obstruction at the duodenojejunal junction with a pressure defect across the duodenum at the midline.  The pertinent evidence of record at the time of the September 2005 rating decision includes service treatment records, private treatment records dated from December 1996 to March 2005, a July 2005 VA examination report, and the Veteran's lay statements.

The Board has reviewed the evidence of record received since the September 2005 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for GERD with Barrett's esophagus.  In a September 2014 letter, Dr. P.B. noted that the Veteran had a history of reflux symptoms since 1970, an upper gastrointestinal study performed in 1970 suggested the possibility of SMA (super mesenteric artery) syndrome, and there was documentation in the records of occasional indigestion since 1969.  Dr. P.B. opined that the Veteran had chronic GERD and complications of Barrett's esophagus dated back to 1970 based on dyspeptic symptoms documented in the medical records dating back to service.  

The Board finds that this evidence, received after the September 2005 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of a nexus between the Veteran's current GERD with Barrett's esophagus and service (a necessary element for service connection).  38 C.F.R. § 3.303(b).  

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.  Accordingly, as the Board finds that new and material evidence has been received to reopen service connection for GERD with Barrett's esophagus.  Further, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the September 2005 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service department records been received since the September 2005 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  

Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with GERD with Barrett's esophagus, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply to this claim.  The Veteran has also been diagnosed with bilateral glenohumeral osteoarthritis of the shoulders.  See October 2009 VA examination report.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.

For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection for GERD with Barrett's Esophagus

The Veteran essentially contends that he developed GERD with Barrett's esophagus during service and that symptoms of reflux, heartburn, and stomach pain attributable to GERD with Barrett's esophagus have continued since service separation.  See February 2010 notice of disagreement, March, October, and November 2010 written statements, December 2013 appellant's brief, September 2014 Board hearing transcript.

First, the evidence demonstrates that the Veteran has current diagnosed GERD with Barrett's esophagus.  See July 2005 VA examination report

The evidence of record demonstrates that the Veteran had in-service symptoms of stomach pain and indigestion in service.  An October 1970 upper gastrointestinal tract series report notes evidence of partial obstruction at the duodenal jejunal junction with a pressure defect across the duodenum at the midline that may be due to pressure from the superior mesenteric artery of the small bowel.  The August 1973 service separation physical report notes that the Veteran had occasional indigestion since 1969 secondary to eating spicy foods.  The service separation physical report notes that the Veteran had a collapsed blood vessel in the abdomen in 1970 and takes Donnatal for relief.  On an associated report of medical history, the Veteran endorsed frequent indigestion and stomach, liver, or intestinal trouble.  The reviewing physician noted that the Veteran's report of stomach trouble referred to indigestion.   

The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed GERD with Barrett's esophagus had its onset in service.  The Veteran has made credible statements that symptoms of GERD onset in service.  Private treatment records dated from December 1996 to March 2005 note that the Veteran consistently reported a longstanding history of GERD and was repeatedly treated for severe chronic GERD with complications of a Barrett's esophagus.
With regard to the question of whether the post-service diagnosis of GERD with Barrett's esophagus represents the symptoms that began during service, there is medical evidence both for and against such finding.  The July 2005 VA examiner opined that the currently diagnosed GERD with Barrett's esophagus is less likely than not related to the in-service findings of a pressure defect on the duodenum possibly due to the superior mesenteric artery (as noted on the October 1970 upper gastrointestinal series report).  The opinion was based on the assumption that the Veteran did not have a current duodenum disorder; however, as the evidence demonstrates GERD with Barrett's esophagus, this in an inaccurate factual assumption, which renders the opinion of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

In a September 2014 letter, Dr. P.B. noted that the Veteran had a history of reflux symptoms since 1970, an upper gastrointestinal study performed in 1970 suggested the possibility to SMA (super mesenteric artery) syndrome, and noted that there was documentation in the records of occasional indigestion since 1969.  Dr. P.B. opined that the Veteran had chronic GERD and complications of Barrett's esophagus dated back to 1970.  The opinion was based on dyspeptic symptoms documented in the medical records dating back to service.  The factual assumptions upon which this opinion rests are consistent with the other lay and medical evidence of record, including the Veteran's credible reports of symptoms during service and since service, and the service treatment record notations of symptoms in service.  The factual assumptions are consistent with the Board's findings of fact in this case.  This opinion tends to relate to service the symptoms, which began in service and were present since service, but were not diagnosed until after service.  

The Veteran has made credible statements that symptoms of GERD onset in service.  The finding of in-service onset is also supported by the other evidence of record, specifically, the September 2014 private medical opinion from Dr. P.B.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease).  As such, resolving reasonable doubt in favor of the Veteran, the Board finds that symptoms of later-diagnosed GERD with Barrett's esophagus began during service, that is, were incurred in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, service connection for GERD with Barrett's esophagus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Right and Left Shoulder Disabilities

The Veteran essentially contends that he fell multiple times in service, injuring both shoulders, which caused his current bilateral shoulder disabilities.  In a March 2009 claim, the Veteran contended that he injured his right shoulder after falling in service and this injury never healed correctly.  In a February 2010 notice of disagreement, the Veteran contended that he did not have any pre-service shoulder injuries and experienced original injuries to both shoulders during service; therefore, the Veteran contended that the current bilateral shoulder disabilities were caused by the in-service injuries.  In a May 2012 written statement, the Veteran contended that the only trauma he ever experienced related to the shoulders was falling twice during service.  In June 2012 and May 2014 written statements, the representative alternatively contended that the Veteran's left shoulder arthritis is a result of compensating for the right shoulder disability.  

The evidence of record demonstrates that the Veteran has current diagnosed bilateral glenohumeral osteoarthritis of the shoulders.  See March 2009 private medical opinion, October 2009 VA examination report.  A January 2009 a private surgical report notes that the Veteran underwent a right shoulder arthroplasty.  See also October 2009 VA examination report.  A January 2012 private treatment record notes severe bilateral shoulder degenerative joint disease, a form of arthritis.  

Next, the Board finds that the Veteran experienced in-service strain injuries related to the right and left shoulders.  April 1968 service treatment records note that the Veteran injured his right shoulder, an impression of a right shoulder strain, and that X-rays of the right shoulder were negative with no significant radiographic abnormalities noted.  A "strain" is defined as overstretching or overexertion of some part of the musculature.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).

Throughout the course of this appeal, the Veteran has contended that he also fell and injured his left shoulder during service when he fainted on the flight line in 1969.  See May 2009 written statement, February 2010 notice of disagreement, May 2012 written statement, September 2014 Board hearing transcript.  Further, in an October 2014 written statement, a fellow servicemember who was stationed and worked with the Veteran during service stated that he witnessed the Veteran passing out on two occasions, including once when the Veteran fell hard on his left shoulder and reported pain in the left shoulder and arm the following day.  The Veteran and lay witnesses are competent to report an in-service fall and left arm pain.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of an in-service left arm injury to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  Accordingly, the Board finds that the Veteran experienced right and left shoulder injuries during service.  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed bilateral shoulder disabilities were not incurred in-service, and may not be presumed to be incurred therein.  As arthritis is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  To the extent the Veteran's bilateral shoulder disabilities are manifested by arthritis, the evidence does not show that symptoms of right or left shoulder arthritis were chronic in service, were continuous since service, or were shown to a compensable degree within one year of service.  Other than the single right shoulder injury noted in the service treatment records and single left shoulder injury (that was not recorded in the service treatment records), service treatment records do not indicate any in-service treatment, complaints, findings, or diagnosis of any right or left shoulder disorders.

At the August 1973 service separation physical, the Veteran's upper extremities were found to be clinically normal.  On an associated reported of medical history, the Veteran denied arthritis or a painful or "trick" shoulder or elbow.  While the Veteran endorsed a history of broken bones, the reviewing physician noted that the Veteran had broken his right arm (upper and lower) in 1960 (prior to service) that was well-healed and nonsymptomatic.

The Board finds that the Veteran's in-service history of symptoms (i.e., denying problems with the upper extremities) is more contemporaneous to service, and is more consistent with the other contemporaneous lay reports of medical history and service treatment record evidence notations and findings, so is of more probative value than the more recent assertions made many years after service separation for compensation purposes.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of a right or left shoulder disorder during service.  38 C.F.R. § 3.303(b).      

On the question of continuous symptoms since service, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a right or left shoulder disorder since service separation.  The Veteran first claimed service connection for right shoulder disorder in March 2009, and claimed service connection for the left shoulder disorder in May 2009.  At the October 2009 VA examination pursuant to the compensation claim, the Veteran reported first seeking treatment for right shoulder pain in 2007, which reflects the Veteran's history of onset of shoulder symptoms many years after service separation.  

On the question of when shoulder symptoms began, in a February 2008 letter, Dr. R.R. noted that the Veteran reported only a three-month history of pain in the right shoulder, while also reporting a history of right shoulder dislocation approximately 25 years prior that did not require further surgery.  A September 2009 report of contact reflects that the Veteran denied suffering any right shoulder dislocations and did not know where Dr. R.R. obtained that information.  See also October 2009 VA examination report (Veteran denied previous right shoulder dislocations).  A May 2008 private treatment record notes that the Veteran had severe osteoarthritic changes of the glenohumeral joint in both shoulders.  

While not dispositive, the first recorded symptomatology of a right or left shoulder disorder is found in February 2008, over 34 years after service separation and over 41 and 42 years, respectively, since the period of service during which the left and right shoulder injuries occurred.  The February 2008 private treatment record notes that the Veteran reported a right shoulder dislocation approximately 25 years prior, which the Veteran has subsequently denied; however, this treatment still comes at least 10 years after service separation and 15 years since the alleged right shoulder injury occurred.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, the Veteran has not asserted, or even alleged, experiencing continuous symptoms of a right or left arm disorder since service, or symptoms to a compensable degree within one year of service.  Rather in a May 2009 written statement, the Veteran contended that, prior to 2007, he had no pain in either shoulder, except during service and shortly after discharge in 1973.  At the October 2009 VA examination, the Veteran denied any bilateral shoulder pain or associated problems following service separation until 2007.  His mere contention, pursuant to the compensation claim in 2009, that he thinks the shoulder disorders are related to in-service shoulder strain injuries, is different from a report of symptoms during and since service, which the Veteran has not credibly made.  

The Veteran has only made the general contention of nexus of current shoulder disorders to the in-service shoulder strain injury, but has not presented credible evidence of chronic shoulder symptoms during service or continuously since service separation.  To the contrary, his own in-service and post-service histories note the in-service strain injury, but show no chronic symptoms in service or continuous symptoms since service or for many years after service.  For these reasons, the Board finds that the weight of the evidence is against a finding of chronic symptoms in service or continuity of symptomatology after service.  38 C.F.R. § 3.303(b).   

The first notation of symptomatology potentially related to a right shoulder disorder was in 1983 (25 years prior to the February 2008 private treatment record noting a previous right shoulder dislocation), over 10 years after service separation, and the first notation of symptomatology potentially related to a left shoulder disorder was in February 2008, over 34 years after service separation; therefore, a right or left shoulder disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  Based on the above, the Board finds the criteria for presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 have not been met; therefore, the weight of the evidence is against presumptive service connection.

The Board further finds that the weight of the competent evidence demonstrates that the current bilateral shoulder disabilities are not otherwise related to active service.  While the Veteran experienced right and left shoulder injuries during service, in-service injury does not mandate that service connection be granted.  Rather the in-service injuries must be shown to have at least as likely as not caused the right and left shoulder disabilities.  

The evidence reflects differing opinions as to whether the Veteran's bilateral shoulder disabilities related to active service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Thus, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board may not, however, reject medical opinions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

In a March 2009 private medical opinion, Dr. G.F. noted that the Veteran reported first noticing severe shoulder pain, mainly in the right shoulder, one year prior and originally denied any significant previous problems with the shoulder.  Dr. G.F. noted that the Veteran subsequently indicated that he injured the right shoulder during service in 1968 that was diagnosed as a strain with X-rays noted as unremarkable.  Dr. G.F. noted that he treated the Veteran for osteoarthritis of the glenohumeral joint of the shoulder that appeared to be a posttraumatic type of problem.  Dr. G.F. opined that the current shoulder disability is directly related to the in-service shoulder injury, based on the Veteran's report that the only injury to the shoulder occurred during service.

On the other hand, the Veteran underwent a VA examination in October 2009.  The Veteran reported that he fell twice during service injuring his right and left shoulder, respectively.  The Veteran reported that the right shoulder was sore for a few weeks following the injury, but he had no further right shoulder problems until 2007 when he sought medical care for right shoulder pain.  The VA examiner noted that the Veteran was seen in May 2008 with regard to bilateral shoulder pain that the Veteran reported had lasted only for several months.  

The October 2009 VA examiner, based on a review of the records (including private treatment records) and the Veteran's history, opined that it is not likely that any falls that the Veteran sustained during service caused the shoulder arthritis.  The VA examiner opined that the Veteran had age-related arthritis of the right and left shoulders.  The VA examiner noted that there are no specific arthritic changes seen on the glenoid side of the shoulder and, at the time of the January 2009 surgery, 
Dr. G.F. did not mention any glenoid arthritis, did not address the glenoid at all, and only resurfaced the humeral head.  The VA examiner reviewed the March 2009 private medical opinion from Dr. G.F. and opined that Dr. G.F.'s statement that the Veteran's falls during service in 1968 or 1969 were a cause for the current humeral head arthritis that did not make its appearance clinically for 40 years was totally speculative and not in keeping with the history and x-ray findings.  

As noted above, the October 2009 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical evaluation.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the claimed bilateral shoulder disabilities and had sufficient facts and data on which to base conclusions.  Further, the VA examiner addressed the Veteran's assertions of a relationship between the bilateral shoulder disabilities and service as well as the March 2009 private medical opinion.  Based on the above, the Board finds the October 2009 VA examination report to be highly probative and accords the March 2009 private medical opinion lesser probative weight. 

The Veteran has contended, throughout the course of this appeal and to health care professionals, that his current bilateral shoulder disabilities were caused by the in-service shoulder injuries.  Further, in a February 2010 written statement, the Veteran's family member contended that the bilateral shoulder disabilities were caused by the in-service shoulder injuries.  Lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

As lay persons, the Veteran and his relatives do not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders such as degenerative joint disease of the shoulders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose, and manifests symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current bilateral shoulder disabilities is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran, especially in the context of this case where the weight of the evidence demonstrates no symptoms of arthritis in service or for years after service, and shows denial of such symptoms in service and after service.  

Additionally, the symptoms of shoulder pain overlap with other disorders.  To differentiate pain attributable to arthritis from pain due to other disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of shoulder pain, as well as knowledge of all possible etiologies of arthritis, not just injury to a joint.  In this case, the Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of the current bilateral shoulder disabilities, which include arthritis.  Based on the above, the Board does not find the Veteran competent to provide an opinion of nexus between his current bilateral shoulder disabilities, especially in this case where there is no chronic or continuous symptoms in and since service separation, or diagnosis or treatment for symptoms for many years after service.

Finally, in June 2012 and May 2014 written statements, the representative contended that the Veteran's left shoulder arthritis is a result of compensating for the right shoulder disability.  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  As discussed in detail above, the Board is denying service connection for a right shoulder disability.  The is no legal basis upon which to award service connection for disabilities that are claimed as secondary to a disability that is not service connected.  As entitlement to service connection for a right shoulder disability has not been established, service connection for a left shoulder disability as secondary to a right shoulder disability is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).      

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's bilateral shoulder disabilities were not incurred in active service, and may not be presumed to have been incurred therein.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the appeal to reopen service connection for GERD with Barrett's esophagus is granted.

Service connection for GERD with Barrett's esophagus is granted.

Service connection for right shoulder glenohumeral osteoarthritis and status post right shoulder arthroplasty is denied.

Service connection for left shoulder glenohumeral osteoarthritis is denied.


REMAND

Increased Rating for Left Hearing Loss

At the September 2014 Board hearing, the Veteran testified that his symptoms of left ear hearing loss had worsened from what was reflected in the other evidence of record.  Review of the record indicates that the last VA audiological examination was conducted in October 2010.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).      

TDIU

Further, the Board finds that any decision with respect to the increased rating claim being remanded above may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issue of an increased (compensable) disability rating for left ear hearing loss currently on appeal because a hypothetical grant of the a higher disability rating could change the adjudication of the TDIU issue because such a grant would increase the overall combined disability percentage, and because one of the disabilities the Veteran contends makes him unable to secure substantially gainful employment is the left ear hearing loss.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also October 2010 Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the issues of an increased disability rating for left ear hearing loss and entitlement to a TDIU are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assist in determining the current severity of the service-connected left ear hearing loss.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

 2.  Then, readjudicate the issues remaining on appeal.  If any of the claims remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  The pending claim of entitlement to a TDIU is inextricably intertwined with the issue of an increased disability rating for left ear hearing loss; therefore, consideration of this issue must be deferred until the intertwined issues are either resolved or are prepared for appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


